Citation Nr: 0917310	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1977 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

Hepatitis C was not manifested during service or for many 
years thereafter and is not shown by competent evidence to be 
causally or etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during the 
Veteran's active duty service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated August 2005 
and March 2006 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in August 2005 prior to the initial unfavorable 
decision in November 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in July 2006, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes private 
treatment records, service treatment records, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disability.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.  

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  There is no persuasive indication that 
the claimed disability may be associated with the Veteran's 
service.  There is otherwise sufficient competent evidenced 
to decide the claim in the form of service treatment records 
and post-service treatment records

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are negative for any 
indication of hepatitis C during service.  They mention no 
blood disorders or injuries that could lead to hepatitis C.  
They also fail to document any immunizations received by the 
Veteran during service.  

Post service medical records show that the first indication 
of the Veteran's hepatitis C came in October 2000 over 20 
years after service.  The Veteran's treatment records do not 
include any indication of a nexus between service and the 
Veteran's current hepatitis C.

Based on this record the Board finds that service connection 
for Hepatitis C is not warranted.  While the Veteran has a 
current diagnosis of Hepatitis C, and the Board acknowledges 
that it is possible that the Veteran received inoculations or 
immunizations by way of an air injection gun, there is a 
complete absence of any competent medical evidence that even 
suggests that the Veteran's Hepatitis C was due to 
inoculations or immunizations he received during service by 
way of an air injection gun.  The Board also notes that a 
Veterans Benefit Administration (VBA) Fast Letter indicates 
that it is "biologically plausible" for transmission of 
hepatitis C through the use of jet injectors, it points out 
that this is "[d]espite the lack of any scientific evidence 
to document transmission of HCV with airgun injectors."  VBA 
Fast Letter 04-13 (June 2004).  It also states that the 
source of infection is unknown in ten percent of acute 
hepatitis C cases and thirty percent of chronic hepatitis C 
cases.  Id.  Therefore, it is reasonably possible to contract 
hepatitis C without being able to pinpoint the cause.  
Therefore, given the absence of any medical evidence that 
relates the Veteran's post service diagnosis of Hepatitis C 
to service, the Board finds that the medical evidence is 
against the Veteran's claim.

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's Hepatitis C had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the Veteran is clearly of the opinion that his current 
Hepatitis C is related to service, as a lay person, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as opining on the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that a 
preponderance of the evidence is against the finding of 
service connection for Hepatitis C.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hepatitis C is not 
warranted.  The appeal is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


